Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Information Disclosure Statement
The information disclosure statement filed 08/11/2020 has been fully considered and is attached hereto.
   Specification
The abstract of the disclosure is objected to because of extensive mechanical and design details and implied language. The Examiner suggest deleting reference characters and eliminating implied language. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 is objected to because of the following unintelligible content informalities: 
● In Claim 9, Lines 2-3, “a lower a friction coefficient” is changed to read - - a lower friction coefficient - -.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-7, 12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kitagawa et al (JP2014148094A). 
For the purpose of citation, Examiner used machine translation of JP2014148094A, said translation has been provided herewith to the applicant. 
Regarding Claim 1, Kitagawa (In Fig 3) discloses a heat-conducting sheet (40) comprising a first heat-conducting layer (40a) and a second heat-conducting layer (40b), the first and second heat-conducting layers each comprising a polymer matrix (11), (¶ 34, I. 1) and an anisotropic filler (12), (graphite, ¶ 32, II. 2-4), the anisotropic filler oriented in a thickness direction (¶ 20, II. 4-5), (Fig 3), wherein 
the first (40a) and second (40b) heat-conducting layers are laminated via an interface (50), (¶ 30, II. 3-7), 
the interface comprises the polymer matrix (¶ 36, I. 1), and a filling ratio of the anisotropic filler (12) in the interface (50) is lower than that in the first (40a) and second (40b) heat-conducting layers (naturally 50 has lower ratio of filler 12 since it is predominantly made of polyimide and filler 51).
Regarding Claim 2, Kitagawa discloses the limitations of Claim 1, however Kitagawa (In Fig 3) further discloses wherein the heat-conducting sheet (40) further comprising a non- anisotropic filler (51), (silica, ¶ 65, II. 1-4).
Regarding Claim 4, Kitagawa discloses the limitations of Claim 2, however Kitagawa (In Fig 3) further discloses wherein the non-anisotropic filler (51) has electrical insulation properties (silica, ¶ 65, II. 1-2).
Regarding Claim 5, Kitagawa discloses the limitations of Claim 1, however Kitagawa (In Fig 3) further discloses wherein the anisotropic filler (12) has electrical conductivity (graphite, ¶ 32, II. 2-4).
Regarding Claim 6, Kitagawa discloses the limitations of Claim 1, however Kitagawa (In Fig 3) further discloses wherein the anisotropic filler (12) is graphitized carbon fiber (graphite, ¶ 32, II. 2-4).s
Regarding Claim 7, Kitagawa discloses the limitations of Claim 1, however Kitagawa (In Fig 3) further discloses wherein 2an end portion on the second heat-conducting layer side of the anisotropic filler (12) contained in the first heat-conducting layer (40a) and an end portion on the first heat-conducting layer side of the anisotropic filler (12) contained in the second heat-conducting layer (40b) face each other (Fig 3), and the anisotropic filler (12) contained in the first heat-conducting layer (40a) and the anisotropic filler (12) contained in the second heat-conducting layer (40b) do not substantially intersect with each other (Fig 3).
Regarding Claim 12, Kitagawa (In Fig 3) discloses a method for producing a heat-conducting sheet (40) comprising: 

laminating the first (40a) and second (40b) sheets so that one surface (surface of 40a attached to 50) of the first sheet (40a) and one surface (surface of 40b attached to 50) of the second sheet (40b) are in contact with each other to obtain a heat-conducting sheet (40), (Fig 3), wherein 
3at least the one surface of the second sheet is formed from a skin layer (50) in which a filling ratio of the anisotropic filler (12) is smaller than that in other portions of the second sheet (40b), (naturally 50 has lower ratio of filler 12 since it is predominantly made of polyimide and filler 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa in view of Shinba (US 2018/0016479).
Regarding Claim 3, Kitagawa discloses the limitations of Claim 2, however where Kitagawa (In Fig 3) further discloses wherein the non-anisotropic filler (51) is in the interface (50), (¶ 67, II. 1-4) and a filling ratio of the non-anisotropic filler (51) in the interface (50) is higher than that in the first (40a) and second heat-conducting layers (40b), (naturally 50 has higher ratio of filler 51 since it is predominantly made of polyimide and filler 51).
However Kitagawa does not disclose wherein the non-anisotropic filler is contained in the first and second heat-conducting layers.
Instead Shinba teaches wherein the non-anisotropic filler (organic compound, ¶ 9, II. 1-10) is contained in the first (layer A) and second (layer B) heat-conducting layers (adhesive composition sheet, ¶ 9, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Shinba with non-anisotropic filler being contained in the first and second heat-conducting layers to benefit from scattering the organic compound from layer A to the layer B, so that inorganic anisotropic particles are oriented with their length-wise direction along the sheet’s film thickness direction giving the adhesive composition sheet excellent thermal conductivity after it is cured (Shinba, ¶ 18, II. 12-14, ¶ 21, II. 12-24).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa in view of Takahashi et al (US JP2011231242A).
For the purpose of citation, Examiner used machine translation of JP2011231242A, said translation has been provided herewith to the applicant. 
Regarding Claim 8, Kitagawa discloses the limitations of Claim 1, however Kitagawa does not disclose wherein on a surface on the first heat-conducting layer side of the heat-conducting sheet, the anisotropic filler protrudes from the polymer matrix, and on a surface on the second heat- conducting layer side of the heat-conducting sheet, the anisotropic filler does not protrude from the polymer matrix.
Instead Takahashi (In Fig 1) discloses wherein on a surface (10a) on the first heat-conducting layer side of the heat-conducting sheet (10), the anisotropic filler (12) protrudes from the polymer matrix (11), and on a surface (10b) on the second heat- conducting layer side of the heat-conducting sheet (10), the anisotropic filler (12) does not protrude from the polymer matrix (11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Takahashi with anisotropic filler protruding from polymer matrix on the first heat-conducting layer side of the heat conducting sheet and not protruding from a surface on the second heat conducting layer side of the heat conducting sheet to benefit from providing different tackiness or adhesiveness between front and back surfaces of the heat conducting sheet (Takahashi ¶ 37, II.13-15).
Claims 9-10, 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa in view of Ohta et al (US 8,287,975).
Regarding Claim 9, Kitagawa discloses the limitations of Claim 1, however Kitagawa does not disclose wherein the surface on the first heat-conducting layer side 
Instead Ohta (In Fig 8A) teaches wherein the surface (non-adhesive surface), (Table 6, Example 4), (Col 23, II. 47-64) on the first heat-conducting layer side of the heat-conducting sheet (21) has a lower a friction coefficient than the surface (adhesive surface where 22 is disposed on) on the second heat-conducting layer side of the heat- conducting sheet (21), (Table 6, Example 4), (Col 23, II. 47-64), (Fig 8A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta with a lower friction on a surface on the first heat-conducting layer side of the heat conducting sheet in contrast with a surface on the second heat conducting layer side of the heat conducting sheet to benefit from providing a lower coefficient of friction on the surface of the heat conducting sheet adjacent to heat emitting body for ease of attachment of heat emitting body while improving the elimination of accidental breakage in the thermally conductive sheet during attachment to the heat emitting body (Ohta, Col 5, II. 5-9, Col 1, II. 63-67, Col 2, II. 1-2).
Regarding Claim 10, Kitagawa in view of Ohta discloses the limitations of Claim 9, however Ohta (In Fig 8A) further teaches wherein the surface (non-adhesive surface), (Table 6, Example 4), (Col 23, II. 47-64) on the first heat-conducting layer side of the heat-conducting sheet (21) has a friction coefficient of less than 0.3, (Col 5, II. 4-5) and the surface (adhesive surface where 22 is disposed on) on the second heat-
Regarding Claim 13, Kitagawa discloses the limitations of Claim 12, however Kitagawa does not disclose wherein the one surface of the second sheet has pressure-sensitive adhesive properties.
Instead Ohta (In Fig 8A) teaches wherein the one surface (21a) of the second sheet (21) has pressure-sensitive adhesive properties (Col 11, II. 41-58).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta with a surface of the second sheet having pressure-sensitive adhesive properties to benefit from submerging exposed filler in fiber form in the polymer matrix by pressing, thereby making close contact with heat emitting and discharge bodies eliminating any spaces created between the heat conducting sheet and heat emitting body (Ohta, Col 11, II. 54-67).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa Fig 3 in view of Fig 8.
Regarding Claim 11, Kitagawa discloses the limitations of Claim 1, however Kitagawa is silent with respect to the thickness of interface (50) in Fig 3.
However Kitagawa (In Fig 8) teaches wherein the interface (20), (¶ 104, II. 1-7) has a thickness of 60 µm or less (¶ 106, II. 1-2), (Fig 8d).
.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa in view of Kato et al (US 2018/0023904).
Regarding Claim 14, Kitagawa discloses the limitations of Claim 12, however Kitagawa does not disclose wherein at least one of the one surface of the first sheet and the one surface of the second sheet has a surface roughness Ra of 4 µm or less.
Instead Kato (In Fig 10) teaches wherein at least one of the one surface (upper surface of upper sheet 5), (Fig 10) of the first sheet (upper sheet 5) and the one surface (lower surface of lower sheet 5) of the second sheet (lower sheet 5) has a surface roughness Ra of 4 µm or less (¶ 234, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Kato with a surface of the first sheet and a surface of the second sheet having a surface roughness Ra of 4 µm or less to benefit from ensuring moderate adhesiveness and moderate slidability between the sheet and adhesive layer preferably suitable for lamination of thin adhesive layers and graphite sheets on the top of each other in a stack formation (Kato, ¶ 234, II. 5-10).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa in view of Kato and further in view of Yukihiro (WO2016190415A1).
Regarding Claim 15, Kitagawa in view of Kato discloses the limitations of Claim 14, however Kitagawa as modified does not disclose wherein the one surface of the first sheet has anisotropic filler protruding from the polymer matrix and a surface roughness Ra of 4 µm or less.
Instead Yukihiro (In Fig 1) teaches wherein the one surface (top surface 10) of the first sheet (10) has anisotropic filler (11), (linear silica, Comparative Example 1, “It can be seen that the exposure of the silica particles contributes to the improvement of the adhesion from the fact that the interface of the silica particles has an arc shape due to the exposure of the silica particles, whereas the interface of the silica particles is linear in Comparative Example 1”) protruding from the polymer matrix (10) and a surface roughness Ra of 4 µm or less (“The arithmetic average roughness Ra of the surface of the hard coat layer after etching is preferably 2 nm or more and 12 nm or less, and more preferably 4 nm or more and 8 nm or less”).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Kato and further with Yukihiro with one surface of the first sheet having anisotropic filler protruding from the polymer matrix and having surface roughness of 4 µm or less to benefit from provide sufficient protrusion of anisotropic fillers from the surface of resin, improving elimination of the fillers peel off from surface of the resin while providing a good adhesion (Yukihiro, “If the protrusion ratio of the metal oxide particles 11 is too large, the metal oxide particles 11 are likely to be peeled off from the resin, and the adhesion between the hard coat layer 10 and the adhesion layer 12 is lowered. If the protrusion ratio is too small, the adhesion is reduced. The effect of improvement cannot be obtained).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Metal Laminate, Method for Producing Same and Method for Producing Printed Board WO2018043683A1, Heat Conductive Sheet and Method of Manufacturing the Same US 2018/0231337, Adhesive Composition Sheet, process for Producing the Same, and Semiconductor Device WO2016158268A1, Thermally Conductive Sheet and thermally Conductive Sheet Package JP4814680B2. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/AMIR A JALALI/Examiner, Art Unit 2835                 

/ZACHARY PAPE/Primary Examiner, Art Unit 2835